Citation Nr: 0922666	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-02 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney-at-
Law


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1963 to December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a February 2008 Board decision, it 
was held that new and material evidence had not been 
submitted to reopen the claim for entitlement for service 
connection for PTSD.  The Veteran appealed the February 2008 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2009 Order, the Court 
granted a Joint Motion for Remand filed by the parties and 
vacated the February 2008 Board decision.  The case was 
thereafter returned to the Board.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  In a July 2004 rating decision the RO determined that new 
and material evidence had not been received to reopen the 
claim for service connection for PTSD; that determination has 
become final.

3.  Evidence added to the record since the July 2004 rating 
decision is neither cumulative nor redundant of the evidence 
of record and relates to an unestablished fact necessary to 
substantiate the claim of service connection for PTSD.


CONCLUSION OF LAW

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in January 2005.  Because of the 
favorable outcome in this appeal of this issue, any 
deficiency in the initial notice to the Veteran of the duty 
to notify and duty to assist in claims involving new and 
material evidence is harmless error.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).
The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened.  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis-New and Material Evidence

In a July 2004 rating decision the RO determined that new and 
material evidence had not been received to reopen the claim 
for service connection for PTSD.  It was noted, in essence, 
that in order to reopen the Veteran's claim, he needed to 
submit credible supporting evidence that a claimed in-service 
stressor occurred, or a minimal description of the stressor, 
so that it could be verified by the service department.  The 
Veteran did not perfect an appeal of the decision, and it 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.104 (2008).

The evidence received since the July 2004 rating decision 
includes additional statements from the Veteran which include 
details about his claimed in-service stressors.  This 
evidence is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the claim, as it 
provides information that has the potential to be verified by 
the service department.  Therefore, the claim for service 
connection for PTSD must be reopened and re-adjudicated on 
the merits.


ORDER

New and material evidence having been submitted; the claim 
for entitlement to service connection for PTSD is reopened.


REMAND

According to a copy of a February 1986 award letter from the 
Social Security Administration, the Veteran is in receipt of 
Social Security Administration (SSA) disability (SSD) 
benefits.  However, neither the decision from the SSA 
awarding the benefits nor the medical records on which the 
decision was based have been obtained.  As such, VA has a 
duty to assist in gathering social security records when put 
on notice that the Veteran is receiving social security 
benefits.  See Murincsak v. Derwinski, 2 Vet.App. 363 (1992); 
Masors v. Derwinski, 2 Vet.App. 180 (1992).  Therefore, the 
RO should obtain the Veteran's SSD records and the associated 
medical records and associate them with the claims folder.

The Veteran has stated that while at the 3rd Field Hospital 
in Tan Son Nhut, Vietnam, he saw a fellow soldier, James 
Grayson Berry, die of his wounds.  He also said that he saw 
Ronald Walter Gulley's treatment for malaria while in the 3rd 
Field Hospital.  The Veteran's service treatment records 
reveal that the Veteran was treated for dengue fever at the 
3rd Field Hospital in Tan Son Nhut from October 6 through 
October 8, 1965.  Consequently, copies of the service 
treatment records and service personnel records for James 
Grayson Berry and Ronald Walter Gulley should be obtained in 
order to verify the Veteran's claimed stressors.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
that treated the Veteran for his 
psychiatric disabilities from 
October 2006.  After the veteran has 
signed the appropriate releases, those 
records not already of record should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

2.  The AMC/RO should obtain a copy of 
the SSA's decision awarding the Veteran 
SSD benefits and copies of the records on 
which the award was based.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.

3.  The AMC/RO is to provide the veteran 
an additional opportunity to present 
specific information on his claimed 
stressors, including when the stressor 
occurred, where the stressor occurred, 
and any other particulars that may aid in 
confirming his claim.

4.  The AMC/RO should obtain legible 
copies (not originals) of the service 
treatment records and service personnel 
records for James Grayson Berry and 
Ronald Walter Gulley.  Once obtained, 
these copies should be associated with 
the claims folder and examined to 
determine if either Veteran was at the 
3rd Field Hospital in Tan Son Nhut from 
October 6 through October 8, 1965.

5.  The AMC/RO is to compile all 
information, including any statements 
provided by the Veteran, and submit this 
information to the U.S. Army and Joint 
Services Records Research Center (JSRRC).  
JSRRC should be requested to make an 
attempt to verify events related to the 
Veteran's claims.  If unable to provide 
such information, they should be asked to 
identify the agency or department that 
may provide such information and follow-
up inquiries should be conducted 
accordingly.

6.  Thereafter, the record should be 
reviewed and specific determinations 
provided as to which specific stressor 
events, if any, have been verified.  In 
reaching these determinations, any 
credibility questions raised by the 
record should be addressed.  The Veteran 
should be notified of these 
determinations and afforded the 
opportunity to respond.

7.  The Veteran should be scheduled for 
examination by a psychiatrist for an 
opinion as to whether there is at least a 
50 percent probability or greater that he 
has a present psychiatric disorder (under 
DSM-IV criteria) related to a verified 
event in service.  The examining 
psychiatrist should be informed as to 
which of the specific claimed stressor 
events have been verified.  The examiner 
is also requested for an opinion as to 
whether there is at least a 50 percent 
probability or greater that he has a 
present psychiatric disorder (under DSM-
IV criteria) secondary to a service-
connected disorder.  It is noted that the 
Veteran currently has only two service 
connected disorders:  a lumbar spine 
disorder and malaria.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Initial Posttraumatic Stress Disorder 
Examination, revised on April 2, 2007.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for the opinions expressed, 
should be set forth in the examination 
report.

8.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

9.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


